DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "control plate" in lines 5 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the “control plate” has been interpreted as a touch-activated user interface as described in Paragraph 0019 of the disclosure. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 
Regarding claim 9, the claim recites both an apparatus (“the electrolytic hydrogen and oxygen gas suction tool”) and a method step of using the apparatus (“by turning ON-OFF-ON a switch”), therefore is indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masakazu (JP 2016172883 A). 
	Regarding claim 1, Masakazu discloses an electrolytic hydrogen and oxygen gas suction tool (gas suctioning device generating both hydrogen and oxygen gas via the electrolysis of water using two electrodes, Page 11 and Abstract), comprising: an electrolysis tank capable of storing water (tank 110 storing aqueous liquid 10, Figure 1) and constituted by an upper part and a lower part (see annotated Figure 1 below denoting upper and lower portions of tank) which are fluidically connected to each other therein and integrally molded (tank is made from a moldable resin or composite material, Page 7); a pair of electrodes disposed in the lower part in the electrolysis tank (electrodes 121 and 122 disposed in lower portion of tank 110, Figure 1), standing substantially in parallel with a vertical direction of the electrolysis tank (see orientation of electrodes 121/122 with respect to tank 110, Figure 1), and faced with each other in a lateral direction (see orientation of electrodes 121/122 with respect to tank 110, Figure 1); a battery (power source may be a battery, Page 8); and a control substrate which supplies power from the battery (control means 132b connected to the power source, Page 14), wherein the electrode is supplied with or shut off from power supply from the battery by the control substrate (power source supplies voltage to first and second electrodes via control means 132b, Page 8 and 14); a partition member extending downward from a boundary between the upper part and the lower part of the electrolysis tank passing between the pair of electrodes is integrally molded and provided in the lower part of the electrolysis tank (Partition plate 132 extending downward from boundary between upper and lower portions of tank, and disposed between electrodes 121 and 122, see annotated Figure 1 below); the pair of electrodes are fluidically connected to each other in the lower part of the electrolysis tank (see electrodes 121 and 122 fluidically connected in lower portion of tank, annotated Figure 1); and opening/closing means which enables switching of gaseous connection between one and/or the other of the pair of electrodes separated by the partition member and the upper part of the electrolysis tank is provided (“The two gas flow paths are connected to the first and second gas discharge ports so that the gas to be used can be switched to hydrogen gas, oxygen gas, or a mixed gas of hydrogen gas and oxygen gas. In that case, a switch for switching the flowing gas may be provided in the middle of the gas flow path, or the connection member 330 may be used as a switch. As an example of such a switch, a known switch can be used, for example, a three-way valve can be used.”, Page 15).

    PNG
    media_image1.png
    873
    664
    media_image1.png
    Greyscale

	Regarding claim 2, Masakazu discloses the electrolytic hydrogen and oxygen gas suction tool according to claim 1, wherein in the lower part of the electrolysis tank and above the pair of electrodes, the partition member is formed by a plate member (see partition plate 132 located between and above electrodes 121 and 122 in lower portion of tank 110, annotated Figure 1 provided above), and passage of a fluid and a gas is shut off between one surface side and the other surface side of the partition member (The partition plate 132 is provided in order to suppress mixing of gas bubbles generated by the first and second electrode, Page 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2016172883 A) in view of Higashi et al. (US 2017/0107631 A1). 
	In regards to claim 3, Masakazu discloses the electrolytic hydrogen and oxygen gas suction tool according to claim 1, wherein the opening/closing means is a member provided on a boundary between the upper part and the lower part of the electrolysis tank (opening/closing means for allowing selection of either hydrogen or oxygen gas in the form of a switch or three-way valve, Page 15) but is silent on the member having a closed and substantially flat area, and the substantially flat area moves on a substantially plane in parallel with the boundary between the upper part and the lower part of the electrolysis tank in accordance with an operation by a user.  
	However, Higashi teaches a gas generating device (abstract) that comprises a sustainably closed and flat slidable member (see flat shielding plate 20, Figure 1A) that shields the hydrogen gas generation part (Paragraph 0135). 
	Therefore, it would have been obvious at the time of invention to modify the device of Masakazu to have the opening/closing switch be in the form of a moveable / slidable plate, as taught by Higashi, as this would provide an alternative means of selecting either hydrogen or oxygen gas, in the same way a switch or valve would. 
Regarding claim 6, Masakazu discloses the electrolytic hydrogen and oxygen gas suction tool according to  claim 1, with Higashi further teaching wherein the opening/closing means includes a plate-shaped shielding portion on the boundary with the lower part of the electrolysis tank (shielding plate 20, Figure 1a); and gaseous connection between one and/or the other of the pair of electrodes and the upper part of the electrolysis tank is made switchable by parallel movement of the shielding portion (shielding plate 20 capable of sliding back and forth to either cover or expose hydrogen gas part of device, Figure 1a).
Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2016172883 A) in view of Tak (20180209050 A1), and in further view of Lin (US 2015/0190604 A1).
Masakazu discloses the electrolytic hydrogen and oxygen gas suction tool according to claim 1, but is silent wherein the battery is disposed in parallel in the vertical direction of the electrolysis tank; above the battery, an aromatic gas generating member in which on/off control of aromatic gas generation is conducted by the control plate is disposed; and a channel in which the aromatic gas is merged with the gas emitted from the electrolysis tank is provided.  
However, Tak teaches a similar hydrogen inhalation device that generates both hydrogen and oxygen gases via the electrolysis of water (abstract and Figure 12) comprising a battery (power supply 11 containing a battery, Paragraph 0085) disposed in parallel in the vertical direction of the electrolysis tank (see power supply 11 disposed parallel in the vertical direction of water bottle 2 containing a pair of electrodes 3 for the electrolysis of water 1, Figure 12). 
Therefore, it would have been obvious at the time of invention to modify the device of Masakazu to place the battery in a parallel vertical direction in relation to the electrolysis tank, as taught by Tak, as this would provide close proximity to the pair of electrodes in which the battery would supply a voltage to. 
In regards to an aromatic gas generating member, Lin teaches a gas generating system for health use, comprising both a hydrogen-oxygen gas generator provided with an electrolysis tank, and an atomized/volatile gas generator comprising volatile essential oil which is extracted from aromatic plant (Abstract, Paragraph 0005). Furthermore, Lin teaches a channel in which the volatile essential oil is merged with the hydrogen or oxygen gas emitted from the electrolysis tank (“the gas mixture of hydrogen and oxygen G2 can go through the atomized/gas generator 20 to be mixed with an atomized gas G3”, Paragraph 0028 and Figure 4). 
Therefore, it would have been obvious at the time of invention to modify the device of Masakazu to include an aromatic gas generating member capable of mixing . 
Claims 7-11  are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (JP 2016172883 A) in view of Schaefer (US 2007/0205097 A1). 
	Regarding claim 7, Masakazu discloses an electrolytic hydrogen and oxygen gas suction tool (gas suctioning device generating both hydrogen and oxygen gas via the electrolysis of water using two electrodes, Page 11 and Abstract), comprising: an electrolysis tank capable of storing water (tank 110 storing aqueous liquid 10, Figure 1) and constituted by an upper part and a lower part (see annotated Figure 1 below) which are fluidically connected to each other therein and integrally molded (tank made from a moldable resin or composite material, Page 7); a pair of electrodes disposed in the lower part in the electrolysis tank (electrodes 121 and 122 disposed in lower portion of tank 110, Figure 1), standing substantially in parallel with a vertical direction of the electrolysis tank (see orientation of electrodes 121/122 with respect to tank 110, Figure 1), and faced with each other in a lateral direction (see orientation of electrodes 121/122 with respect to tank 110, Figure 1); a battery (power source may be a battery, Page 8); and a control substrate which supplies power from the battery (control means 132b connected to power source, Page 14), wherein the electrode is supplied with or shut off from power supply from the battery by the control substrate (power source supplies voltage to first and second electrodes via control means 132b, Page 8 and 14); a partition member extending downward from a boundary between the upper part and the lower part of the electrolysis tank passing between the pair of electrodes is integrally molded and provided in the lower part of the electrolysis tank (Partition plate 132 extending downward from boundary between upper and lower portions of tank, and disposed between electrodes 121 and 122, see annotated Figure 1); the pair of electrodes are fluidically connected to each other in the lower part of the electrolysis tank (see annotated Figure 1); gaseous connection between one side of the pair of electrodes separated by the partition member and the upper part of the electrolysis tank is shut off and the gaseous connection between the other side of the electrode and the upper part of the electrolysis tank is opened (two gas discharge ports 111a and 112a shown in Figure 1, with each port being capable of being independently opened or closed, Page 13). 

    PNG
    media_image1.png
    873
    664
    media_image1.png
    Greyscale

Masakazu is silent regarding a polarity inverting means which inverts polarity of power supplied to each of the pair of electrodes is provided.
However, Schaefer teaches a polarity switching means to electrodes in a hydrogen and oxygen gas generator (Abstract and polarity switching circuit connected to electrodes 22, Figure 3).
Therefore, it would have been obvious at the time of invention to modify the device of Masakazu to include a polarity switching means to the pair of electrodes, as taught by Schaefer, to reduce the accumulated effect of plating on the electrode 
Regarding claim 8, Masakazu in view of Schaefer teach the electrolytic hydrogen and oxygen gas suction tool according to claim 7, with Schaefer further teaching wherein the polarity inverting means has a polarity circuit (polarity switching circuit 40, Figure 3) which switches polarity of power supplied from the battery (electrodes are electrically connected to a power supply 39, Figure 3); each time an alternate-type switch is turned ON (when switch 122 is actuated, the polarities of electrodes are switched, Paragraph 0038). 
Regarding claim 9, Masakazu in view of Schaefer teach the electrolytic hydrogen and oxygen gas suction tool according to claim 7, with Schaefer further teaching wherein the polarity inverting means has a polarity circuit (polarity switching circuit 40, Figure 3) which switches polarity of power supplied from the battery (electrodes are electrically connected to a power supply 39, Figure 3) by turning ON-OFF-ON a switch (if switch 122 was turned on, off, and then on again, this would still result in the switching of polarities as described in claim 8). 
Regarding claim 10, Masakazu in view of Schaefer teach the electrolytic hydrogen and oxygen gas suction tool according to claim 9, wherein the switch (switch 122 of polarity switching circuit, Figure 3) is of momentary type (“the switching means operates during switching cycles occurring between production cycles”, Paragraph 0012 – therefore the actuation of polarity switching occurs momentarily and repeats in a cyclic fashion). 
electrolytic hydrogen and oxygen gas suction tool according to claim 1, with Schaefer further teaching polarity inverting means (polarity switching circuit 40, Figure 3) which inverts polarity of power supplied to each of the pair of electrodes (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SARAH B LEDERER/Examiner, Art Unit 3785                     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785